Title: From George Washington to Betty Washington Lewis and Sarah Carlyle Herbert, 26 April 1792
From: Washington, George
To: Lewis, Betty Washington,Herbert, Sarah Carlyle



Dear Sister & Dear Madam,
Philad. April 26th 1792.

Mr James Robardet, who has taught my two Grand children dancing, proposes going into your part of the Country to establish a School, if he should meet with sufficient encouragement, and has requested that I would give him a line of recommendation to some of my friends. Mr Robardet’s attention to my grand children, and the progress which they have made under his instruction, induce me to recommend him on these accounts from my own knowledge: He has likewise kept a dancing School in this City the winter past—in which I am informed he has given much satisfaction, and his conduct has been marked with decency & propriety, so far as I have heard.

G.W.

